Filed 2/3/15 P. v. Carrillo CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                         B257176

          Plaintiff and Respondent,                                 (Los Angeles County
                                                                    Super. Ct. No. VA128306)
          v.

DAVID P. CARRILLO,

          Defendant and Appellant.



THE COURT:*

          David P. Carrillo (Carrillo) appeals the judgment after he was convicted by a jury
of forcible child molestation (count 1, Pen. Code, § 288, subd. (a)), and aggravated sexual
assault on a child (counts 3, 4, 5, and 6, Pen. Code, § 269, subd. (a)(1)). His appointed
counsel filed a brief pursuant to People v. Wende (1979) 25 Cal.3d 436, 441 (Wende),
raising no issues for us to consider. On September 24, 2014, we notified Carrillo of his
counsel’s brief and gave him leave to file, within 30 days, a brief or letter setting forth
any arguments supporting his appeal. That time expired, and Carrillo opted not to file a
brief or letter. Upon review of the entire record, we conclude that there are no arguable
issues.


*         ASHMANN-GERST, Acting P. J., CHAVEZ, J., HOFFSTADT, J.
       The evidence at trial established that Carrillo sexually assaulted his girlfriend’s
daughter on multiple occasions. The girl was under the age of 14, and Carrillo was more
than seven years older than her.
       After Carrillo was convicted, he was sentenced to a total of 65 years to
life: count 1— the low term of five years, run consecutive; count 3—15 years to life, run
consecutive; count 4—15 years to life, run consecutive; count 5—15 years to life, run
consecutive; and count 6—15 years to life, run consecutive. Carrillo was credited with
587 days precommitment confinement, including 76 days conduct credit.
       After examining the record, we are satisfied that Carrillo’s appellate counsel
complied with her responsibilities. We conclude that Carrillo has received adequate and
effective appellate review of the judgment entered against him by virtue of counsel’s
compliance with the Wende procedure, and our review of the record. (Smith v. Robbins
(2000) 528 U.S. 259, 278; People v. Kelly (2006) 40 Cal.4th 106, 123–124.)
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                              2